Citation Nr: 0830572	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as degenerative joint disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1994 to August 1997 
and from September 2001 to November 2002.  In between periods 
of active service and after the veteran's active service in 
November 2002,  the veteran served in the Air National Guard.  
The veteran also had a period of active duty for training 
(ACDUTRA) from June 1999 to May 2000. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho that denied the benefit sought on appeal. 


FINDING OF FACT

A left knee disorder was not manifested during service and is 
not shown to be causally or etiologically related to service. 


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008);  38 C.F.R. § 3.159 (2007).  The notification 
obligation in this case was accomplished by way of letters 
from the RO to the veteran dated in April 2001, January 2003, 
and March 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006);  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  
Pelegrini v. Principi, 18 Vet. App. 112 (2004);  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Furthermore, the veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not identified any error or deficiency in the 
accomplishment of the duty to notify or the duty to assist.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the RO has satisfied the duty to notify 
and the duty to assist and will proceed to the merits of the 
veteran's appeal.

The veteran contends that she has a left knee disorder, 
claimed as degenerative joint disease, which was incurred in 
April 2000 while at Tyndall Air Force Base, Florida, during 
active duty for Air Battle Manager training.  She also 
contends that the incident has resulted in buckling, giving 
out, swelling, and instability of the knee, as well as 
continuous pain for which she has had to take ibuprofen. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110;  38 C.F.R. § 3.303(a).  Service connection 
may be granted for disability resulting from personal injury 
or disease, incurred in or aggravated while performing active 
duty for training (ACDUTRA), or for disability resulting from 
personal injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101, 
106, 1110, 1131;  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Generally, to prove service connection, the record must 
contain the following: (1) Medical evidence of the existence 
of a current disability, (2) medical evidence of an in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a relationship or nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999) (citing Caluza v. 
Brown, 7 Vet. App. 498 (1995)).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113;  38 C.F.R. §§ 3.307, 3.309(a).  By 
its terms, the presumptions of 38 U.S.C.A. § 1112(a) are 
applicable only in the case of any veteran who served for 
ninety days or more during a period of war.  38 U.S.C. 
§ 1101 extends the applicability of 38 U.S.C.A. § 1112 to any 
veteran who served in the active military, naval, or air 
service after December 31, 1946.  The only veterans who are 
entitled to the benefit of the presumptions of 38 U.S.C. § 
1112 are those who either (1) served on active duty; (2) were 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty during active duty for training; 
or (3) were disabled or died from an injury incurred in or 
aggravated in line of duty.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).  "Injury," for purposes of service 
connection where the service involved is ACDUTRA or 
INACDUTRA, refers to the results of an external trauma, 
rather than a degenerative process.  VAOPGCPREC 4-2002.  

The service medical records for the veteran's first period of 
active duty are silent for any reference to left knee 
complaints or findings.  The Air National Guard service 
records between 1997 and February 2001 are also silent for 
any left knee injury or findings.  The veteran contends that 
she injured the knee in April 2000, but that she did not 
report the injury or any symptoms to service physicians 
because it would affect her flight status.  The Air National 
Guard (ANG) record of medical care shows that in May 2001, 
there was no instability of the left knee or significant 
activity limitations because of the knee.  The ANG Annual 
Medical Certificate of May 2001 shows that the veteran still 
had no diagnosis concerning the left knee.  In the April 2002 
ANG Annual Medical Certificate, the veteran denied any 
medical problems.  The September 2002 Report of Medical 
Assessment reports low back and neck pain, but no knee pain.  
The October 2002 Medical Recommendation for Flying or Special 
Operational Duty form also reports low back and neck pain, 
but not knee pain.  The ANG record of medical care shows that 
in January 2003 the veteran was experiencing left leg 
numbness, but the numbness was associated with the veteran's 
back pain.  In addition, the left leg was noted to be 
slightly weaker than the right leg on extension and flexion, 
but there was no note of knee pain or degenerative joint 
disease.  In the May 2003 addendum to medical history, the 
veteran reports medical problems, but specifically notes only 
lower back pain.  Based on the service medical records, there 
is no evidence diagnosing the veteran with degenerative joint 
disease, or with any knee disorder. 

Private medical records from Kaiser Permanente, dated 
February 2001 to May 2001, show that beginning in February 
2001, she reported injuring her left knee during service in 
April 2000 while jogging, and since that time had experienced 
symptoms including pain in the knee.  The records show she 
was diagnosed with left knee degenerative joint disease.  
However, February 2001 medical records report no effusion or 
deformity, no instability, and no patellar crepitus or 
apprehension.  May 2001 medical records report full range of 
motion.  Following the magnetic resonance imaging (MRI) scan 
in May 2001, the private medical records reported mild 
degenerative change in the medial compartment, both articular 
and medial meniscus, without any obvious tear.  There is no 
opinion connecting the MRI results to the purported injury 
the veteran suffered in April 2000. 

The veteran attended a VA examination in October 2003, which 
included an MRI scan.  The examiner noted that the 
degenerative joint disease noted by Kaiser Permanente was not 
confirmed by VA.  The VA examiner opined that the veteran's 
left knee injury showed no sign of chronicity, other than a 
MRI scan showing degenerative joint disease of the left knee, 
but doubtfully of a traumatic type caused by her injury, and 
that there was no residual from the April 2000 injury. 

Service medical records for the veteran's first period of 
active duty are negative for any indication of a left knee 
disorder.  Nor is there any evidence of a left knee injury or 
disorder until 2001.  The veteran contends that the left knee 
was injured in April 2000, during a period of active duty for 
training.  Her service records for 2000 are silent for any 
mention of such an injury, or for any left knee complaints.  
The Board has carefully considered the veteran's account of 
the service injury, as well as her explanation for why she 
did not report any problems, but finds the probative value of 
her account to be outweighed by the absence of any mention at 
all of left knee problems in the medical records until 2001.  
At the very least it is reasonable to expect a person 
concerned about their flight status and who was experiencing 
the type of symptoms she now reports were occurring between 
April 2000 and February 2001 to have at least visited a 
civilian physician.  Instead, the first medical evidence of 
left knee problems is dated in 2001, more than 9 months after 
the incident.  The Board notes that even assuming that the 
record as of May 2000 demonstrated left knee arthritis to a 
compensable degree, the presumptions under 38 U.S.C.A. § 1101 
are not applicable to a period of active duty for training.

Moreover, the October 2003 VA examiner concluded that her 
current knee disorder was not of a type consistent with the 
claimed trauma, and that there were no current residuals of 
the claimed knee trauma.  The examination included a review 
of the veteran's complete claims file and a thorough physical 
examination. 
Although the records from Kaiser Permanente note her 
contention that she injured the knee in April 2000, those 
records do not conclude that her current disorder is related 
to the claimed injury.  Even if they did, as already 
explained, the Board finds that the evidence as a whole does 
not show that the injury occurred.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a left knee disorder, claimed as degenerative 
joint disease.  In the absence of evidence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between her 
left knee disorder and service, by way of letters from the RO 
to him, but she has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between her left knee disorder and 
an injury, disease or event in service or to a service 
connected disability.  While the veteran is clearly of the 
opinion that her left knee disorder is related to service, as 
a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or the etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  With respect to her 
account of the injury and symptoms since that time, as 
already explained, the Board finds that they are of limited 
probative value.  Accordingly, the Board concludes that a 
service connection for a left knee disorder, claimed as 
degenerative joint disease, is not established. 


ORDER

Service connection for a left knee disorder, claimed as 
degenerative joint disease, is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


